Barrett, J.
Colcord was constituted the agent of Jewett, to receive and invest his bounty money, and other pay that he should be entitled to, as a volunteer from Berkshire in the United States service.
In that capacity he received, in all, ¡§241.70., with some two dolías interest, He paid out of this, on orders of Jewett, f88,75, Of *475tlie residue, $50. was loaned to the town, and $100. to Towle ;• the three sums making $238.75.
In the relation Colcord sustained to Jewett, we do not regard him as being Jewett’s debtor for the money so received, but his agent and trustee, and accountable, as such, for a faithful discharge of his duty. Accordingly the money received by him in that capacity was, and continued to be, Jewett’s money, as were the securities taken by him therefor. The form in which Colcord kept his account of said money, or took the securities for it, did not change his relation and character.
It is settled by repeated decisions that a person cannot be charged as trustee, under our statute as to trustee process, on account of dioses in action, which he holds for, or in the right of, the principal debtor.
Regarding the payments of the $88.75. to have been well made before the process was served, and that, as to $150., he had invested it and was the mere holder of the claim for, and in behalf of, Jewett, we think Colcord cannot be treated as having funds of Jewett qf any kind in his hand to the amount of ten dollars when the process was served on him. He had no more, afterwards,
It becomes unnecessary, therefore, to consider whether the bounty money was, as such, exempt from the trustee process, and equally unnecessary to make any computation as to what part of the invested! money was bounty money.
The judgment discharging the trustee is affirmed.